UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [ X ] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended July 4, 2015 Commission File Number: 000-53290 CHROMADEX CORPORATION (Exact Name of Registrant as Specified in its Charter) Delaware 26-2940963 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 10005 Muirlands Blvd. Suite G, Irvine, California (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code: (949) 419-0288 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes XNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesXNo Indicate by check mark whether the registrant is a large accelerated filer, accelerated filer, non-accelerated filer or smaller reporting company. See definition of “large accelerated filer, accelerated filer and smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [ ] Accelerated filer [X] Non-accelerated filer [ ] Smaller reporting company [ ] (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No X Number of shares of common stock of the registrant: 107,444,481 outstanding as of August 12, 2015. Table of Contents CHROMADEX CORPORATION 2-Q TABLE OF CONTENTS PART I– FINANCIAL INFORMATION (UNAUDITED) ITEM 1.FINANCIAL STATEMENTS: Condensed Consolidated Balance Sheets as of July 4, 2015 (Unaudited) and January 3, 2015 1 Condensed Consolidated Statements of Operations for the three months ended July 4, 2015 and June 28, 2014 (Unaudited) 2 Condensed Consolidated Statements of Operations for the six months ended July 4, 2015 and June 28, 2014 (Unaudited) 3 Condensed Consolidated Statements of Stockholders Equity for the six months ended July 4, 2015 (Unaudited) 4 Condensed Consolidated Statements of Cash Flows for the six months ended July 4, 2015 and June 28, 2014 (Unaudited) 5 Notes to Condensed Consolidated Financial Statements (Unaudited) 6 ITEM 2.MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 15 ITEM 3.QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 20 ITEM 4.CONTROLS AND PROCEDURES 20 PART II– OTHER INFORMATION ITEM 1.LEGAL PROCEEDINGS 21 ITEM 2.UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 21 ITEM 3.DEFAULTS UPON SENIOR SECURITIES 21 ITEM 4.MINE SAFETY DISCLOSURES 21 ITEM 5.OTHER INFORMATION 21 ITEM 6.EXHIBITS 22 SIGNATURES 23 i Table of Contents PART I – FINANCIAL INFORMATION (UNAUDITED) ITEM 1.FINANCIAL STATEMENTS ChromaDex Corporation and Subsidiaries Condensed Consolidated Balance Sheets July 4, 2015 and January 3, 2015 July 4, 2015 January 3, 2015 Assets (Unaudited) Current Assets Cash $ $ Trade receivables, less allowance for doubtful accounts and returns July 4, 2015 $41,000; January 3, 2015 $38,000 Inventories Prepaid expenses and other assets Total current assets Leasehold Improvements and Equipment, net Deposits Intangible assets, net Total assets $ $ Liabilities and Stockholders' Equity Current Liabilities Accounts payable $ $ Accrued expenses Current maturities of loan payable Current maturities of capital lease obligations Customer deposits and other Deferred rent, current Total current liabilities Loan payable, less current maturities, net Capital lease obligations, less current maturities Deferred rent, less current Total liabilities Commitments and contingencies Stockholders' Equity Common stock, $.001 par value; authorized 150,000,000 shares; issued and outstanding July 4, 2015 106,290,803 and January 3, 2015 105,271,058 shares Additional paid-in capital Accumulated deficit ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ See Notes to Condensed Consolidated Financial Statements. -1- Table of Contents ChromaDex Corporation and Subsidiaries Condensed Consolidated Statements of Operations (Unaudited) For the Three Month Periods Ended July 4, 2015 and June 28, 2014 July 4, 2015 June 28, 2014 Sales, net $ $ Cost of sales Gross profit Operating expenses: Sales and marketing General and administrative Operating expenses Operating loss ) ) Nonoperating income (expense): Interest income Interest expense ) ) Nonoperating expenses ) ) Net loss $ ) $ ) Basic and Diluted loss per common share $ ) $ ) Basic and Diluted weighted average common shares outstanding See Notes to Condensed Consolidated Financial Statements. -2- Table of Contents ChromaDex Corporation and Subsidiaries Condensed Consolidated Statements of Operations (Unaudited) For the Six Month Periods Ended July 4, 2015 and June 28, 2014 July 4, 2015 June 28, 2014 Sales, net $ $ Cost of sales Gross profit Operating expenses: Sales and marketing General and administrative Loss from investment in affiliate - Operating expenses Operating loss ) ) Nonoperating income (expense): Interest income Interest expense ) ) Nonoperating expenses ) ) Net loss $ ) $ ) Basic and Diluted loss per common share $ ) $ ) Basic and Diluted weighted average common shares outstanding See Notes to Condensed Consolidated Financial Statements. -3- Table of Contents ChromaDex Corporation and Subsidiaries Condensed Consolidated Statement of Stockholders' Equity (Unaudited) For the Six Month Period Ended July 4, 2015 Common Stock Additional Paid-in Capital Accumulated Deficit Total Stockholders' Equity Shares Amount Balance, January 3, 2015 $ $ $ ) $ Share-based compensation - Vested restricted stock ) - - Net loss - - - ) ) Balance, April 4, 2015 ) Exercise of stock options 23 - Share-based compensation - Vested restricted stock ) - - Net loss - - - ) ) Balance, July 4, 2015 $ $ $ ) $ See Notes to Condensed Consolidated Financial Statements. -4- Table of Contents ChromaDex Corporation and Subsidiaries Condensed Consolidated Statements of Cash Flows (Unaudited) For the Six Month Periods Ended July 4, 2015 and June 28, 2014 July 4, 2015 June 28, 2014 Cash Flows From Operating Activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation of leasehold improvements and equipment Amortization of intangibles Share-based compensation expense Allowance for doubtful trade receivables Gain on exchange of equipment - ) Loss from disposal of equipment - Loss from investment in affiliate - Non-cash financing costs - Changes in operating assets and liabilities: Trade receivables ) ) Other receivable - Inventories ) Prepaid expenses and other assets ) ) Accounts payable ) Accrued expenses Customer deposits and other ) ) Deferred rent ) ) Net cash used in operating activities ) ) Cash Flows From Investing Activities Purchases of leasehold improvements and equipment ) ) Purchases of intangible assets ) ) Proceeds from sale of equipment - Proceeds from investment in affiliate - Net cash provided by (used in) investing activities ) Cash Flows From Financing Activities Proceeds from exercise of stock options Proceeds from loan payable - Payment of debt issuance cost ) - Principal payments on capital leases ) ) Net cash provided by (used in) financing activities ) Net increase (decrease) in cash ) Cash Beginning of Period Cash Ending of Period $ $ Supplemental Disclosures of Cash Flow Information Cash payments for interest $ $ Supplemental Schedule of Noncash Investing Activity Capital lease obligation incurred for purchases of equipment $ $ Retirement of fully depreciated equipment $
